Citation Nr: 0904924	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-04 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1969 to February 1972.  He served in Vietnam and 
was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

Procedural history

In August 2005, the RO inter alia denied entitlement to 
service connection for bilateral hearing loss and a low back 
disability.  The Veteran indicated his disagreement with the 
August 2005 decision in a October 2005 notice of disagreement 
(NOD) and elected the Decision Review Officer (DRO) process.  
A DRO conducted a de novo review of the claim and rendered a 
decision in a January 2006 statement of the case (SOC) which 
continued the denials of entitlement to service connection 
for bilateral hearing loss and a low back disability.  The 
Veteran subsequently perfected an appeal as to these issues 
by filing a substantive appeal [VA Form 9] in January 2006.  

Issues not on appeal

In the above-mentioned January 2005 decision, the Veteran was 
awarded service connection for tinnitus, evaluated 10 percent 
disabling.  The same decision increased the disability rating 
assigned for the Veteran's service-connected right ankle 
disability to 20 percent and increased the rating assigned 
the Veteran's left ankle disability to 10 percent.  A claim 
of entitlement to service connection for a skin disability 
was denied in the same decision.  In a January 2006 rating 
decision, the Veteran was awarded service connection for 
post-traumatic stress disorder, evaluated 50 percent 
disabling.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with those decisions.  Those issues 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran served in combat.

2.  The medical evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed bilateral hearing loss and his military service.

3.  The medical evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed low back disability and his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

2.  A low back disability was not incurred in or aggravated 
by active military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and a low back disability. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 5, 2005, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The February 2005 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the February 2005 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter dated March 20, 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private treatment records from Cambridge Medical 
Center in Cambridge, Minnesota from 1976 to the present and 
provided him with a VA examination.  

In June 2006, the RO requested the Veteran's service medical 
records from the Minnesota Army National Guard Retirement 
Services from December 7, 1975 to May 31, 1999.  Such records 
were found to be unavailable for review.  See a June 29, 2006 
Report of Contact and July 2006 Formal Finding on the 
Unavailability of Service Records.  Given the thorough 
efforts put forth by the RO to obtain the Veteran's records, 
the Board finds that additional efforts would be futile.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training.  38 U.S.C.A. §§ 
101(24), 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2008).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2008).  

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat Veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A Veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
Veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability. 



ACDUTRA

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).  

Analysis 

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran does suffer from 
a hearing loss disability for VA purposes [i.e., as is 
defined in 38 C.F.R. § 3.385].  In June 2005, a VA hearing 
examination was conducted by a certified VA audiologist.  CNC 
speech recognition scores were 68 percent in the Veteran's 
right ear and 72 percent in his left.  The audiometric 
examination showed the following puretone thresholds:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
25
55
80
45
LEFT
25
30
25
45
65
41.3

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  The 
medical evidence of record demonstrates an auditory threshold 
of 40 dB or greater and does reflect three or more auditory 
thresholds of 26 dB or greater for either ear.  CNC speech 
recognition was less than 94 percent in both ears.  As such, 
the Veteran's bilateral hearing loss has met the threshold 
established by 38 C.F.R. § 3.385.  Hickson element (1) has 
therefore been met.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.  

Concerning disease, there is no evidence of any in-service 
ear disease.  Specifically, hearing loss [as that term is 
defined in 38 C.F.R. § 3.385] is not demonstrated in the 
service treatment reports.  Audiometry in December 1971 
disclosed the following:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
10
10
/
20
/
LEFT
10
10
10
/
15
/

Moreover, there is no diagnosis of hearing loss for decades 
after service, so the presumptive provisions found in 
38 C.F.R. §§ 3.307 and 3.309 are not for application.  
Specifically, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for bilateral hearing 
loss for more than thirty years after his separation from 
service.  The first diagnosis of hearing loss of record was 
the July 2005 VA audiology examination, more than thirty 
years after the Veteran left military service.

With respect to injury, meaning in this case acoustic trauma, 
the Veteran was an Armor Reconnaissance Specialist in service 
and he received the Combat Infantryman Badge.  The Board 
finds that he is a veteran of combat.  Acoustic trauma is 
presumed, and Hickson element (2) is met to that extent.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Moving to crucial Hickson (3), medical nexus, there is only 
one competent medical nexus opinion of record, that being the 
July 2005 VA audiology examiner, who specifically stated that 
it was not likely that the Veteran's hearing loss was related 
to his military service.  The examiner based his opinion of 
the pertinently negative service medical records, in 
particular the fact that the Veteran's hearing was normal on 
separation from active duty.  

The Board observes that this medical opinion appears 
congruent with the evidence of record, which shows no 
complaints of hearing loss until December 2004.  
See the Veteran's December 2004 statement.  

The Veteran has offered no competent medical evidence to 
contradict the opinion of the VA examiner.  He has been 
afforded ample opportunity to furnish medical nexus evidence 
to VA.  No such evidence has been submitted.  See 38 U.S.C.A. 
§ 5107(a) (West 20020) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  The Court 
has held that VA's duty to assist the Veteran in developing 
the facts and evidence pertinent to a Veteran's claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

To the extent that the Veteran contends that his current 
bilateral hearing loss is related to his military service, it 
is now well-established that laypersons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2007) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the Veteran are not competent medical evidence and do not 
serve to establish medical nexus.  See Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus].  

Accordingly, Hickson element (3) is not met, and the 
Veteran's service connection claim fails on that basis.



National Guard service

As has been described above, the Veteran is a combat veteran, 
and acoustic trauma during his period of active duty is 
presumed.  His claim has been denied because of unfavorable 
medical nexus evidence.  See Libertine, supra.  

The Veteran has, however, advanced a completely separate and 
distinct theory of entitlement, namely that his hearing loss 
is due to his post-active duty service in the Minnesota Army 
National Guard.  

As was mentioned above in connection with VA's duty to assist 
under the VCAA, the Veteran asserts that he was a member of 
the MANG from December 7, 1975 to May 31, 1999.  Medical 
records for this time period have been determined to be 
unavailable for review.  See a June 29, 2006 Report of 
Contact and July 2006 Formal Finding on the Unavailability of 
Service Records.  However, it does not appear that the 
Veteran is contending that those records, if existing, would 
document a specific injury.   

Instead, the Veteran contends that his bilateral hearing loss 
is result of unspecified (and possibly cumulative) acoustic 
trauma incurred during a twenty-three year period from 
December 7, 1975 to May 31, 1999 as a member of the MANG 
after his separation from active military service.  See the 
Veteran's October 2005 notice of disagreement (NOD) and 
January 2006 VA Form 9.  In particular, the Veteran contends 
his duties as a First Sergeant and Sergeant Major were to be 
present on the firing range while he and other National Guard 
members qualified to maintain weapon proficiency.  The 
Veteran also asserted in his January 2006 VA Form 9 that he 
worked on electrical generators ranging from 10 kilowatts to 
50 kilowatts. 
 See the Veteran's January 2006 VA Form 9.  

The Court held in Biggins that the claimed disability itself 
must have been manifest during a period of ACDUTRA.  In this 
case, it appears to be undisputed that hearing loss was 
initially diagnosed in 2005, a number of years after the end 
of the Veteran's MANG service.  [The Board observes that in 
any event the presumptive provisions contained in 38 C.F.R. 
§§ 3.307 and 3.309 apply only to periods of active duty, not 
ACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) [if claim relates to period of ACDUTRA, a disease or 
injury resulting in disability must have manifested itself 
during that period].  

Because the claimed disability was not incurred during a 
period of active service, including ACDUTRA, the Veteran's 
theory of entitlement fails.

Conclusion

For reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hearing loss.  The benefits sought on appeal accordingly are 
denied.  

2.  Entitlement to service connection for a low back 
disability.

Relevant law and regulations 

The law and regulations generally pertaining to service 
connection are set forth above and need not be repeated. The 
law relating to presumptive service connection applies to 
arthritis.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b) (2008).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the Veteran's claim.  38 C.F.R. § 3.303(b).





Analysis

With respect to Hickson element (1), an July 2005 VA 
examination report reflects a diagnosis of a low back 
disability status post spinal fusion from L4 through S2 with 
moderate degenerative changes of the lumbosacral spine.  
Accordingly, Hickson element (1) has been established. 

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will address disease and injury 
in turn.  

With respect to in-service disease, the Veteran's service 
medical records are pertinently negative for any diagnosis of 
lumbar spine arthritis during service.  Moreover, there is no 
indication that lumbar spine arthritis manifested within the 
one year presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  

With respect to in-service injury, as has been discussed 
above with respect to the first issue on appeal, the Veteran 
is a veteran of combat, so in-service injury is presumed.  
Moreover, the Veteran's service treatment records include 
treatment for a low back strain in August 1969 and September 
1969.  Hickson element (2) is satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
the July 2005 VA examiner specifically stated that the 
Veteran's current low back disability is not due to any 
injury sustained while in active military service, but rather 
it is due to a post-service injury he sustained while working 
in highway maintenance prior to 1989.  See the July 2005 VA 
examination report.  There are no other medical opinions of 
record.  

The July 2005 VA examiner's negative assessment appears to be 
supported by the evidence of record, which documents no back 
problems until a post-service occupational injury in 1989, 
with back surgery in 1990 and 1991.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  

As noted above, to the extent that the Veteran himself 
attempts to ascribe his current back disability to service, 
his opinion carries no probative weight.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].
 
The Veteran contends that his low back disability existed 
since his military service.  See the Veteran's October 2005 
NOD and January 2006 VA Form 9.  The Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), cited above, 
relating to chronicity and continuity of symptomatology.  
However, supporting medical evidence is required.  See 
Voerth, 13 Vet. App. at 120-121 [there must be medical 
evidence on file demonstrating a relationship between a 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

As was alluded to above, the Veteran's medical history is 
significant for a back injury in 1989 and back surgery in 
1990 and 1991.  The medical records contain no indication of 
any treatment or complaints of a back disability until the 
1989 back injury which was incurred while the Veteran was 
working in highway maintenance.  The Veteran he filed  claims 
with the Office of Workers' Compensation Programs (OCWP) 
[OWCP administers claims involving work-related injuries of 
federal civilian employees].   At that time, the Veteran did 
not indicate or even suggest that his back problems were 
related to his military service.  This is strong evidence 
against the Veteran's claim.

In short, a preponderance of the evidence of record indicates 
that the Veteran initially injured his back at work in 1989.  
The OCWP records are more reliable, in the Board's view, than 
the Veteran's recent unsupported assertion of continuous back 
symptoms after service.  In any event, supporting medical 
evidence is required.  See Voerth, supra.  Such evidence is 
lacking.  Accordingly, the Veteran's claim cannot be 
established via continuity of symptomatology.

In short, Hickson element (3) has not been met.  The benefit 
sought on appeal is accordingly denied.   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


